Citation Nr: 0627775	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-17 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based upon the need 
for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's claim for special monthly pension based upon 
the need for aid and attendance or by reason of being 
housebound.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

3.  The veteran's conditions do not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  He needs occasional attendance with driving, but 
he is able to dress and undress himself, keep himself 
ordinarily clean and presentable, cook and feed himself, 
clean the garden and house, walk without assistance from 
devices or other people, go to stores near his house, and 
perform household chores.  He has no physical or mental 
incapacity requiring regular care or assistance against 
dangers in his daily environment.

4.  The veteran is not confined to his house or its premises.


CONCLUSION OF LAW

The criteria for special monthly pension based upon the need 
of regular aid and attendance or by reason of being 
housebound are not met.  38 U.S.C.A. §§ 1502, 1521 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special Monthly Pension

The veteran seeks special monthly pension based upon the need 
for regular aid and attendance.  Special monthly pension at 
the aid and attendance rate is payable when the veteran is 
helpless or so nearly helpless that he requires the regular 
aid and attendance of another person.  To establish a need 
for regular aid and attendance, the veteran must be blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; a patient in a nursing 
home because of mental or physical incapacity; or show a 
factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-
(c), 3.352(a).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance. 38 
C.F.R. § 3.352(a).  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352.

A veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the "aid and 
attendance" rate.  38 U.S.C.A. § 1521(e) (West 2002); 38 
C.F.R. § 3.351(d)(1) and (2) (2005).

A veteran will be determined to be "permanently housebound" 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. 
§ 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2005).

VA and private treatment records dated from February 2000 to 
July 2003 show that the veteran has been diagnosed with 
severe atherosclerotic heart disease, hypertension, 
peripheral vascular disorder, non-insulin dependent diabetes 
mellitus, degenerative joint disease of the knees, lumbar 
spondylosis, and early senile cataracts.

In August 2003, the veteran underwent VA examination of the 
spine.  At that time, the veteran complained of constant low 
back pain, particularly with prolonged sitting and standing.  
He also complained of constant pain in his lower extremities, 
made worse with walking distances of approximately 20 to 30 
feet.  He described leg pain involving cramping and numbness, 
and stated that he was unable to drive secondary to the 
numbness in his legs.  The veteran stated that he was able to 
ambulate unaided, but had to rest due to discomfort in his 
legs approximately every 20 to 30 feet.   The veteran 
reported that he was independent in the activities of daily 
living.  He stated that he spent the majority of his time 
watching television, and that he frequently had to change 
position due to low back pain.  Physical examination revealed 
some limitation of motion of his back, and decreased 
sensation in the lower extremities, bilaterally.  The 
diagnoses were lumbar spondylosis, lumbar myositis, severe 
atherosclerotic heart disease, bilateral intermittent 
claudication of the lower extremities, and degenerative joint 
disease of the knees, bilaterally.

The veteran also underwent a VA Aid and Attendance or 
Housebound examination in August 2003.  The veteran was noted 
to have arrived in a private vehicle, accompanied by his 
grandson.  He stated that he needed assistance with 
traveling, but lived alone in his house.  The veteran was 
noted to not be bedridden or wheelchair-ridden.  The 
veteran's history involved the excision of pterygium in both 
eyes approximately four months prior to the examination.  He 
had early senile cataracts in both eyes, and refraction error 
corrected by eyeglasses.  The veteran was generally 
independent in the activities of daily living but had some 
limitations of mobility secondary to back pain and pain in 
the lower extremities.  The veteran described a typical day 
as being spent watching people on the street from his  
balcony, cleaning the house, cleaning the garden, going to 
nearby stores, cooking his food, reading the newspaper, and 
watching television.  The veteran stated that he could leave 
the house at any time he chose.  Physical examination 
revealed that the veteran was able to satisfactorily ambulate 
without the assistance of a device or another person.  No 
functional limitations of the upper extremities were found.  
The veteran was determined to be competent to manage his 
household finances.

The Board finds that the preponderance of the evidence is 
against the award of special monthly pension based upon the 
need for regular aid and attendance.  The veteran's 
diminished visual acuity is fully corrected by lenses, and he 
thus does not meet the criteria of blindness, or near 
blindness.  Additionally, as the veteran reported that he 
lives alone in his house, he does not meet the criteria of 
confinement to a nursing home due to mental or physical 
incapacity.  
The veteran also does not meet the criteria to establish a 
factual need for aid and attendance of another person.  While 
he has reported that he requires assistance with traveling 
due to the fact that he cannot drive, the evidence does not 
suggest that the veteran would be totally unable to dress or 
attend to his hygiene needs without the assistance of others.  
No functional limitations of the upper extremities were found 
on examination in August 2003.  The veteran is able to cook 
and feed himself, and complete household chores.  He does not 
require special prosthetic or orthopedic appliances, and is 
able to walk on his own, without an assistive device.  He was 
found competent to manage his household finances on 
examination in August 2003.  

The Board also finds that a preponderance of the evidence is 
against the claim for special monthly compensation by reason 
of being housebound.  The veteran does not have a single 
service-connected disability that is rated 100 percent 
disabling.  Moreover, the evidence does not show that he is 
housebound.  On VA examination in August 2003, the veteran 
stated that he was able to leave the house whenever and as 
often as he liked.  Additionally, the veteran is able to 
ambulate without the assistance of devices or another person.  
While the veteran does have difficulty walking due to his 
non-service-connected back and bilateral knee conditions, he 
is not confined to his house by any service-connected 
disabilities.

The weight of the evidence does not show that the veteran 
meets the requirements for special monthly compensation based 
upon the need for regular aid and attendance or by reason of 
being housebound.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003; and a rating 
decision in August 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2004 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

ORDER

Special monthly compensation based upon the need for aid and 
attendance or by reason of being housebound is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


